Citation Nr: 0214293	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  99-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased initial evaluation for residuals 
of a right distal fibula fracture, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to January 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Fort Harrison, Montana.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue has been rephrased to reflect that the 
veteran is appealing the initial evaluation assigned for his 
service-connected residuals of a right distal fibula 
fracture.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

2.  The veteran's service-connected residuals of a right 
distal fibula fracture are manifested by a moderate 
limitation of motion without pain and no more than slight 
subjective symptoms of weakness, incoordination, instability, 
or fatigability, without objective indications of functional 
impairment.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for residuals of a right distal fibula fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Part 4, Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
July 1999 rating decision, the September 1999 Statement of 
the Case (SOC), and the subsequent supplemental SOC(s), the 
RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The veteran was afforded a 
personal hearing and two thorough VA examinations. The 
veteran has not indicated, and review of the record does not 
suggest, the existence of any outstanding Federal government 
record or any other records that could substantiate his 
claim.  Accordingly, since all identified records have been 
associated with the file, the Board concludes that the 
requirement that VA notify the claimant of each of their 
respective duties to obtain the records is satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes VA and 
private medical records, is sufficient to dispose of the 
issue on appeal.  Since the RO has also provided all required 
notice and assistance to the veteran, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran's service connected residuals of a right distal 
fibula fracture have been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (Ankle, limited motion of).  Under 
Diagnostic Code 5271 marked limited motion of the ankle is 
evaluated at 20 percent.  Moderate limitation of motion 
warrants a 10 percent rating.

Plate II of 38 C.F.R. §  4.71 (2001) provides that full ankle 
dorsiflexion is from zero to 20 degrees; full ankle plantar 
flexion is from zero to 45 degrees.

The veteran and his spouse testified in a personal hearing at 
the RO in November 1999.  The veteran and his spouse both 
testified that when the veteran's right ankle is bothering 
him or when he has been active, he has an abnormal gait or 
limp.  (Transcript (T.) at p.2).  The veteran also stated 
that it was lateral motion of the ankle that presented the 
greatest problem.  (T. at p. 2).  The veteran denied having 
neurological symptoms other than pain.  (T. at p. 4).  The 
veteran also testified that he had instability, swelling, 
weakness, and fatigability in the ankle and knee problems, 
such as grinding and snapping. (T. at pp. 3, 5).  The veteran 
and his wife described numerous activities that caused flare-
ups in the veteran's right ankle.  (T. at pp. 4-6, 8).  The 
veteran differentiated between symptoms of his right ankle 
fracture residuals and his other service connected 
disabilities in his lower extremities.  (T. at p. 7).  The 
veteran discussed the history of his right ankle fracture and 
right ankle sprains.  (T. at pp. 9-11).

Post-service records show that an X-ray was taken of the 
veteran's right ankle in April 1999.  The X-ray was 
interpreted to reveal an old well-healed distal fibular 
fracture; no acute bony fracture was identified.  

The veteran underwent a fee basis VA Compensation and Pension 
(C&P) physical examination in December 1999.  The veteran 
reported symptoms of continuing pain in the right ankle with 
instability and continuous, progressive discomfort.  The 
veteran indicated his current symptoms were intermittent pain 
in his right ankle with occasional swelling.  He stated that 
he became fatigued with ongoing activity to include 
repetitive standing or walking activities.  He indicated that 
jogging and walking resulted in further pain, which he 
relieved with topical ice and rest.  He reported that his 
ankle feels better when he is sedentary and his present 
employment allowed him to work primarily at a desk.  Physical 
examination revealed gait was without list or limp.  No 
antalgia was noted.  Examination of the right lower extremity 
showed the right ankle mortise was intact.  Mild tenderness 
was noted over the medial aspect of the right ankle at the 
joint line and over the anterior tibial talar ligament.  
There was no soft tissue swelling or effusion noted or edema 
over the anterior tibia.  No tenderness is noted over the 
lateral aspect of the ankle.  Range of motion showed 30 
degrees of plantar flexion and 20 to 25 degrees of 
dorsiflexion.  Normal inversion and eversion were noted.  
Pulses were symmetric bilaterally with good capillary filling 
noted.  The examiner noted the results of the April 1999 X-
rays of the right ankle.  The examining physician concluded 
that while current clinical findings "may" suggest an 
instability of ligamentous structure of the ankle by history, 
the current clinical findings on the date of the examination 
do not indicate acute ligamentous instability is present.  No 
osteoarthritis or traumatic arthritis is present.

The veteran underwent a VA C&P physical examination in 
January 2002.  The veteran reported that he has not sought 
treatment for his right ankle since the early 1980s.  He 
reported having soreness in his entire right ankle area when 
he goes up and down stairs, when he walks his dog two blocks, 
or when he mows his lawn.  He reported that he gets stiff and 
sore at night when the weather is cold.  He indicated that he 
stopped engaging in activities, such as basketball and 
racquetball or anything that requires him to walk in anything 
other than a straight line because he will be stiff and sore, 
and will have swelling the day afterward.  He stated that it 
feels like something is loose so he often wears medium-high 
cut shoes; otherwise, he would sprain it, at most, once a 
month.  He denied using braces, a cane, or a crutch.  He 
denied any treatment; the veteran's wife then reported the 
use of Tylenol.  The examiner noted in his review of the 
records that the veteran was released to full duty after one 
sick call in August 1982 two to three weeks after the initial 
injury.  The examining physician noted no other visits for 
the right ankle problem in service or since discharge.

The physical examination showed no deformities, instability, 
swelling, heat, effusion or tenderness in the extremities.  
Range of motion showed zero to 10 degrees dorsiflexion and 
zero to 45 degrees plantar flexion bilaterally.  Inversion 
was zero to 35 degrees and eversion was zero to 15 degrees 
bilaterally.  The right ankle was "very slightly" looser 
than the left, but still "well within normal."  
Proprioception was moderately decreased bilaterally and 
equally.  There was no swelling or deformity in the area of 
the old fracture.  The area was also non-tender.  Subtalar 
inversion and eversion were zero to 5 degrees.  Gait, 
sensory, and strength were normal.  The veteran was able to 
do a normal duckwalk.  The diagnoses were (1) residuals of 
right distal fibular fracture: no complaints in this area 
since the original injury, and normal exam since then and 
currently.   Healed rapidly and well with no sequelae.  (2) 
right ankle: history of sprain unrelated to residuals of 
right distal fibular fracture.  Normal repeated exams and 
normal current exam.

II.  Analysis 

A review of the record indicates that the veteran is 
appropriately rated at no higher than 10 percent under 
Diagnostic Code 5271.  Range of motion studies showed full or 
normal dorsiflexion, inversion, and eversion in December 
1999.  The examination was unremarkable except for a moderate 
decrease in plantar flexion (one-third from normal) and mild 
tenderness over the medial aspect of the right ankle at the 
joint line and over the anterior tibial talar ligament.  In 
January 2001, range of motion studies showed normal plantar 
flexion and a slight decrease on inversion, a moderate 
decrease on eversion, and a marked decrease on dorsiflexion.  
Other than limited motion, the examination was unremarkable.  
The Board also notes that osteoarthritis or traumatic 
arthritis was not found on the veteran's latest X-rays.  Both 
examining physicians carefully noted the veteran's subjective 
complaints, but found no evidence of impairment in terms of 
strength, incoordination, instability, or fatigability.  The 
Board also notes the veteran's subjective complaints and 
considers the veteran and his spouse's testimony as to his 
flare-ups and limiting his activity to prevent flare-ups.  

The Board has considered the functional effect of pain as 
residuals of a right distal fibula fracture.  See 38 C.F.R. 
§§ 4.40, and 4.45, and see DeLuca, 8 Vet. App. at 207-208.  
Under these provisions the presence of subjective complaints 
of functional loss alone will not support a compensable 
evaluation; the subjective complaints must be supported by 
objective findings.  In this case, however, the record is 
clear that the subjective complaints of functional loss are 
not supported by objective findings.  The Board has also 
considered the lack of any medical treatment for right ankle 
complaints since two or three weeks after the fracture 
occurred in service.  The Board also notes in this regard, 
the non-use of any assistive devices, such as a brace or 
cane.  In view of this record, the Board must conclude that 
the most probative medical evidence in this case is 
overwhelmingly against the claim; the evidence does not 
render a question as to which of two evaluations will be 
assigned, so the provisions of 38 C.F.R. § 4.7 are also not 
for application.  In such circumstances, the benefit of the 
doubt doctrine is not for application.  Accordingly, the 
veteran has not demonstrated that he meets the criteria for a 
20 percent evaluation under Diagnostic Code 5271.  

The Board has considered the applicability of various 
provisions of 38 C.F.R. Parts 3 and 4 (2001), whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis upon which to assign a higher disability evaluation.

In deciding the veteran's increased rating claims, the Board 
has considered the Court's determination in Fenderson v. 
West, 12 Vet. App. 119 (1999), and whether he is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  In Fenderson, the 
Court held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
finds that the evidence supports the conclusion that there 
was no actual variance in the severity of the veteran's 
service-connected residuals of a right distal fibula fracture 
during the appeal period that would sustain a higher rating 
for any time frame.  Accordingly, the Board does not find 
evidence that the veteran's disability evaluation should be 
increased for any separate period based on the facts found 
during the appeal period.


ORDER

Entitlement to an increased initial evaluation in excess of 
10 percent for residuals of a right distal fibula fracture is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

